DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozawa et al. [U.S. Pub. No. 2006/0006972] in view of Ishii [U.S. Pub. No. 2007/0188288].
Regarding Claim 1, Tozawa et al. shows a coil component (Fig. 8 with teachings from Figs. 3-6) comprising: 
an element body (20) which includes a pair of end surfaces (20a, 20b) facing each other (see Fig. 8), a pair of main surfaces (20e, 20f) facing each other (see Fig. 8), 
a coil (10) disposed in the element body (see Fig. 8), and 
a first external electrode (103 with teachings from element 3) and a second external electrode (105 with teachings from element 5) disposed on a side of each of the pair of end surfaces (20a, 20b) of the element 10body (see Fig. 8), 
wherein each of the first external electrode (103 with teachings from element 3) and the second external electrode (105 with teachings from element 5) includes a first portion (3a, 5a) disposed on the end surface (20a, 20b, see Figs 5-6 and 8), a second portion (3b, 5b) disposed on one main surface (20e, see Figs 5-6 and 8), and a third portion (3c, 5c) disposed on the other main surface (20f, see Figs 5-6 and 8), 
15a coil axis (see Fig. 8 and Drawing 1 below, coil axis CA) of the coil extends in a facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below), 
one end of the coil (11a of element 10) and the first external electrode (103) are electrically connected by a first connecting portion (13), and the other end of the coil (11d of element 10) and the second external electrode (105) are electrically connected by a 20second connecting portion (14), 
each of the first connecting portion (13) and the second connecting portion (14) is disposed closer to a side of the other main surface (20f) facing the mounting surface (see Figs 5-6 and 8, Paragraphs [0044], [0056]) than a center of the pair of main surfaces in a facing direction (see Fig. 8 and Drawing 1 below, elements 13, 14 is closer to element 20f than a center of elements 20e, 20f in a facing direction), 

the coil (10) is not disposed in a third region (region R3) partitioned by a third straight line (straight line L3) which connects the first contact point (point P1) to a first intersection point (intersection point IP1) between the center line (center line CL) and one end surface (20a), the one end surface (20a), 15and one main surface (20e), and a fourth region (region R4) partitioned by a fourth straight line (straight line L4) which connects the third contact point (point P3) to a second intersection point (intersection point IP2) between the center line (center line CL) and the other end surface (20b), the 
For clearer illustration, Ishii shows an inductor (see Figs. 1-4 and Drawing 3 below) teaching and suggesting the coil (11) is not disposed in a third region (region R3) partitioned by a third straight line (straight line L3) which connects the first contact point (point P1) to a first intersection point (intersection point IP1) between the center line (center line CL) and one end surface (left surface), the one end surface (left surface), 15and one main surface (bottom surface), and a fourth region (region R4) partitioned by a fourth straight line (straight line L4) which connects the third contact point (point P3) to a second intersection point (intersection point IP2) between the center line (center line CL) and the other end surface (right surface), the other end surface (right surface), and the one main surface (bottom surface) when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil is not disposed in a third region and a fourth region as taught by Ishii for the coil as disclosed by Tozawa et al. to achieve high Q value by necessary inductance (Paragraph [0006]).
Regarding Claim 202, Tozawa et al. shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below, at least a part of an inner edge of element 10 is disposed in each region R1 and region R2 when seen in the facing direction of elements 20c, 20d).

Regarding Claim 3, Tozawa et al. shows each of the first 25external electrode (103) and the second external electrode (105) has a fourth portion (see Fig. 8, Paragraphs [0044], [0056]) disposed on one side surface (20c) and a fifth portion (see Fig. 8, Paragraphs [0044], [0056]) disposed on the other 20FP18-1044-00 side surface (20d).  
Regarding Claim 4, Tozawa et al. shows at least a part of the coil (10) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below, element 10 is disposed between center line CL and element 20e when seen in the facing direction of elements 20c, 20d).  
Ishii also shows at least a part of the coil (11) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below, element 11 is disposed between center line CL and bottom surface when seen in the facing direction of left and right surfaces).  
Regarding Claim 55, Ishii shows the coil (11) is not disposed in a fifth region (region R5) partitioned by the first straight line (straight line L1), the center line (center line CL), and the third straight line (straight line L3) and a sixth region (region R6) partitioned by the second straight line (straight line L2), the center line (center line CL), .


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii [U.S. Pub. No. 2007/0188288] in view of Tozawa et al. [U.S. Pub. No. 2006/0006972].
Regarding Claim 1, Ishii shows a coil component (Figs. 1-4) comprising: 
an element body (12) which includes a pair of end surfaces (left and right surfaces) facing each other (see Figs. 1-4), a pair of main surfaces (top and bottom surfaces) facing each other (see Figs. 1-4), and a pair of side 5surfaces (front and back surfaces) facing each other (see Figs. 1-4) and in which one of the main surfaces (bottom surface) is a mounting surface (bottom surface can be a mounting surface),
a coil (11) disposed in the element body (see Figs. 1-4), and 
a first external electrode (left element 13) and a second external electrode (right element 13) disposed on a side of each of the pair of end surfaces (left and right surfaces) of the element 10body (see Figs. 1-4), 
wherein each of the first external electrode (left element 13) and the second external electrode (right element 13) includes a first portion (left and right portion of element 13) disposed on the end surface (left and right surfaces, see Figs. 1-4), a second portion (bottom portion) disposed on one main surface (bottom surface, see Figs. 1-4), and a third portion (top portion) disposed on the other main surface (top surface, see Figs. 1-4, Paragraphs [0032]-[0033]), 

one end of the coil (11a of element 11) and the first external electrode (left element 13) are electrically connected by a first connecting portion (11a1), and the other end of the coil (11d of element 11) and the second external electrode (right element 13) are electrically connected by a 20second connecting portion (11d1), 
each of the first connecting portion (11a1) and the second connecting portion (11d1) is disposed closer to a side of the other main surface (top surface) facing the mounting surface (see Figs. 1-4 and Drawing 3 below) than a center of the pair of main surfaces in a facing direction (see Fig. 1 and Drawing 3 below), 
25at least a part of the coil (11) is disposed in a first region (see Fig. 1 and Drawing 3 below, region R1) partitioned by a first straight line (straight line L1) which connects a first contact point (point P1) between an 19FP18-1044-00edge (edge E1) of the second portion (bottom portion) of the first external electrode (left element 13) and one main surface (bottom surface) to a second contact point (point P2) between an edge (edge E2) of the third portion (top portion) and the other main surface (top surface), a center line (center line CL) which passes through the center and extends in a facing direction of the pair of end surfaces (left and right surfaces), one end 5surface (left surface), and the other main surface (top surface), and a second region (region R2) partitioned by a second straight line (straight line L2) which connects a third contact point (point P3) between an edge (edge E3) of the second portion (bottom portion) of the second external electrode (right element 13) and one main surface (bottom surface) to a fourth contact point (point P4) between an edge (edge E4) of the third portion (bottom portion) and the other main 
the coil (11) is not disposed in a third region (region R3) partitioned by a third straight line (straight line L3) which connects the first contact point (point P1) to a first intersection point (intersection point IP1) between the center line (center line CL) and one end surface (left surface), the one end surface (left surface), 15and one main surface (bottom surface), and a fourth region (region R4) partitioned by a fourth straight line (straight line L4) which connects the third contact point (point P3) to a second intersection point (intersection point IP2) between the center line (center line CL) and the other end surface (right surface), the other end surface (right surface), and the one main surface (bottom surface) when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below).
Ishii does not explicitly disclose one of the main surfaces is a mounting surface.
Tozawa et al. shows a coil component (Fig. 8 with teachings from Figs. 3-6) teaching and suggesting an element body (20) which includes a pair of end surfaces (20a, 20b) facing each other (see Fig. 8), a pair of main surfaces (20e, 20f) facing each other (see Fig. 8), and a pair of side 5surfaces (20c, 20d) facing each other (see Fig. 8) and in which one of the main surfaces (20e) is a mounting surface (Paragraphs [0036], [0044], [0056]), and each of the first connecting portion (13) and the second connecting portion (14) is disposed closer to a side of the other main surface (20f) facing the mounting surface (see Figs 5-6 and 8, Paragraphs [0044], [0056]) than a center of the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have one of the main surfaces is a mounting surface as taught by Tozawa et al. for the coil as disclosed by Ishii for the spacing between each lead conductor and the top surface is set smaller than the bottom surface in order to suppress degradation of Q (Paragraph [0056]).
Regarding Claim 202, Ishii shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below, at least a part of an inner edge of element 11 is disposed in each region R1 and region R2 when seen in the facing direction of front and back surfaces).
Tozawa et al. also shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below, at least a part of an inner edge of element 10 is disposed in each region R1 and region R2 when seen in the facing direction of elements 20c, 20d).
Regarding Claim 3, Ishii shows each of the first 25external electrode (left element 13) and the second external electrode (right element 13) has a fourth portion (see Figs. 1-4, Paragraphs [0032]-[0033]) disposed on one side surface (front surface) and a fifth portion (see Figs. 1-4, Paragraphs [0032]-[0033]) disposed on the other20FP18-1044-00 side surface (back surface).  

Regarding Claim 4, Ishii shows at least a part of the coil (11) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below, element 11 is disposed between center line CL and bottom surface when seen in the facing direction of left and right surfaces).
Tozawa et al. also shows at least a part of the coil (10) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below, element 10 is disposed between center line CL and element 20e when seen in the facing direction of elements 20c, 20d).  
Regarding Claim 55, Ishii shows the coil (11) is not disposed in a fifth region (region R5) partitioned by the first straight line (straight line L1), the center line (center line CL), and the third straight line (straight line L3) and a sixth region (region R6) partitioned by the second straight line (straight line L2), the center line (center line CL), and the fourth straight line (straight line L4) when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below).


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozawa et al. [U.S. Pub. No. 2006/0006972] in view of Suzuki et al. [U.S. Patent No. 6,452,473].
Regarding Claim 1, Tozawa et al. shows a coil component (Fig. 8 with teachings from Figs. 3-6) comprising: 
an element body (20) which includes a pair of end surfaces (20a, 20b) facing each other (see Fig. 8), a pair of main surfaces (20e, 20f) facing each other (see Fig. 8), and a pair of side 5surfaces (20c, 20d) facing each other (see Fig. 8) and in which one of the main surfaces (20e) is a mounting surface (Paragraphs [0036], [0044], [0056]),
a coil (10) disposed in the element body (see Fig. 8), and 
a first external electrode (103 with teachings from element 3) and a second external electrode (105 with teachings from element 5) disposed on a side of each of the pair of end surfaces (20a, 20b) of the element 10body (see Fig. 8), 
wherein each of the first external electrode (103 with teachings from element 3) and the second external electrode (105 with teachings from element 5) includes a first portion (3a, 5a) disposed on the end surface (20a, 20b, see Figs 5-6 and 8), a second portion (3b, 5b) disposed on one main surface (20e, see Figs 5-6 and 8), and a third portion (3c, 5c) disposed on the other main surface (20f, see Figs 5-6 and 8), 
15a coil axis (see Fig. 8 and Drawing 1 below, coil axis CA) of the coil extends in a facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below), 
one end of the coil (11a of element 10) and the first external electrode (103) are electrically connected by a first connecting portion (13), and the other end of the coil 
each of the first connecting portion (13) and the second connecting portion (14) is disposed closer to a side of the other main surface (20f) facing the mounting surface (see Figs 5-6 and 8, Paragraphs [0044], [0056]) than a center of the pair of main surfaces in a facing direction (see Fig. 8 and Drawing 1 below, elements 13, 14 is closer to element 20f than a center of elements 20e, 20f in a facing direction), 
25at least a part of the coil (10) is disposed in a first region (see Fig. 8 and Drawing 1 below, region R1) partitioned by a first straight line (straight line L1) which connects a first contact point (point P1) between an 19FP18-1044-00edge (edge E1) of the second portion (3b) of the first external electrode (103 with teachings from element 3) and one main surface (20e) to a second contact point (point P2) between an edge (edge E2) of the third portion (3c) and the other main surface (20f), a center line (center line CL) which passes through the center and extends in a facing direction of the pair of end surfaces (20a, 20b), one end 5surface (20a), and the other main surface (20f), and a second region (region R2) partitioned by a second straight line (straight line L2) which connects a third contact point (point P3) between an edge (edge E3) of the second portion (3b) of the second external electrode (105 with teachings from element 5) and one main surface (20e) to a fourth contact point (point P4) between an edge (edge E4) of the third portion (3c) and the other main surface (20f), the center line (center line CL), the other end surface (20b), 10and the other main surface (20f) when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below), and 

For clearer illustration, Suzuki et al. shows an inductor (see Fig. 8 upside down and Drawing 2 below) teaching and suggesting the coil (3) is not disposed in a third region (region R3) partitioned by a third straight line (straight line L3) which connects the first contact point (point P1) to a first intersection point (intersection point IP1) between the center line (center line CL) and one end surface (left surface), the one end surface (left surface), 15and one main surface (bottom surface), and a fourth region (region R4) partitioned by a fourth straight line (straight line L4) which connects the third contact point (point P3) to a second intersection point (intersection point IP2) between the center line (center line CL) and the other end surface (right surface), the other end surface (right surface), and the one main surface (bottom surface) when seen in the facing direction of the pair of side surfaces (see Fig. 8 upside down and Drawing 2 below).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil is not disposed in a third 
Regarding Claim 202, Tozawa et al. shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below, at least a part of an inner edge of element 10 is disposed in each region R1 and region R2 when seen in the facing direction of elements 20c, 20d).
Suzuki et al. also shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 2 below, at least a part of an inner edge of element 3 is disposed in each region R1 and region R2 when seen in the facing direction of front and back surfaces).
Regarding Claim 3, Tozawa et al. shows each of the first 25external electrode (103) and the second external electrode (105) has a fourth portion (see Fig. 8, Paragraphs [0044], [0056]) disposed on one side surface (20c) and a fifth portion (see Fig. 8, Paragraphs [0044], [0056]) disposed on the other 20FP18-1044-00 side surface (20d).  
Regarding Claim 4, Tozawa et al. shows at least a part of the coil (10) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below, element 10 is disposed between center line CL and element 20e when seen in the facing direction of elements 20c, 20d).  

Regarding Claim 55, Suzuki et al. shows the coil (3) is not disposed in a fifth region (region R5) partitioned by the first straight line (straight line L1), the center line (center line CL), and the third straight line (straight line L3) and a sixth region (region R6) partitioned by the second straight line (straight line L2), the center line (center line CL), and the fourth straight line (straight line L4) when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 2 below).


    PNG
    media_image1.png
    476
    748
    media_image1.png
    Greyscale

Drawing 1

    PNG
    media_image2.png
    393
    682
    media_image2.png
    Greyscale

Drawing 2

    PNG
    media_image3.png
    409
    718
    media_image3.png
    Greyscale

Drawing 3

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837